     Case 3:20-cv-01383-S Document 15 Filed 07/16/20               Page 1 of 1 PageID 39



                          United States District Court
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 LUCY A. SCULARK                                 §
                                                 §
                     v.                          §   CIVIL ACTION NO. 3:20-CV-1383-S
                                                 §
 MIDLAND CREDIT MANAGEMENT                       §
 INC.                                            §

                     ORDER SETTING SCHEDULING CONFERENCE

       Pursuant to Federal Rule of Civil Procedure 16, the Court hereby sets this case for a

scheduling hearing via teleconference on July 27, 2020, at 3:30 p.m. Lead counsel and/or local

counsel for each party, and all unrepresented parties, shall be present on the call. Dial-in

information will be sent to counsel via email.

       The parties are directed to confer and be prepared to discuss with the Court the matters set

forth in Rules 16(b)(3) and 26(f). The Court expects the parties to review the Judge Specific

Requirements, located at: http://www.txnd.uscourts.gov/judge/district-judge-karen-gren-scholer.

The parties are encouraged to submit a proposed agreed scheduling order at least two days prior

to   the   hearing    based    on:    http://www.txnd.uscourts.gov/sites/default/files/documents/

ScholerSO.doc. If the parties’ proposed agreed order deviates from the Court’s standard form,

they must submit a redlined version showing where the proposed order differs.

       SO ORDERED.

       SIGNED July 16, 2020.


                                                     ____________________________________
                                                     KAREN GREN SCHOLER
                                                     UNITED STATES DISTRICT JUDGE
